                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JULIANA M. HILL,                                  Case No. 17-cv-05455-SVK
                                   8                  Plaintiff,
                                                                                          AMENDED ORDER GRANTING IN
                                   9             v.                                       PART DEFENDANT’S REQUEST TO
                                                                                          ENLARGE TIME FOR DEADLINE FOR
                                  10    H&R BLOCK, et al.,                                CLOSE OF FACT DISCOVERY
                                  11                  Defendants.                         Re: Dkt. No. 55
                                  12
Northern District of California
 United States District Court




                                  13          On February 15, 2019, Defendant H&R Block Enterprises, LLC’s (“Defendant”) filed a
                                  14   Motion to Enlarge Time for the Deadline for the Close of Fact Discovery. ECF 54. The Court
                                  15   granted this motion on February 19, 2019 (ECF 55); however, the Court’s previous order conflicts
                                  16   with the April 24, 2019 deadline to file dispositive motions. ECF 38. Accordingly, the Court
                                  17   AMENDS its previous order as follows.
                                  18          The Court GRANTS IN PART Defendant’s Motion to Enlarge Time for the Deadline for
                                  19   the Close of Fact Discovery and CONTINUES the deadline for the close of fact discovery from
                                  20   March 4, 2019, to April 12, 2019. The Court notes that the dates for dispositive motions, the
                                  21   pretrial conference and trial remain as set at the September 4, 2018 case management conference.
                                  22   ECF 38.
                                  23          SO ORDERED.
                                  24   Dated: February 20, 2019
                                  25

                                  26
                                                                                                  SUSAN VAN KEULEN
                                  27                                                              United States Magistrate Judge
                                  28
